Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 26, 2018

                                    No. 04-17-00465-CV

                           HOUSING AUTHORITY OF ALICE,
                                     Appellant

                                              v.

 TEXAS MUNICIPAL LEAGUE SELF-INSURANCE FUND aka Texas Municipal League
                      Intergovernmental Risk Pool,
                               Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-03-54404-CV
                        Honorable Oscar (O.J.) Hale, Judge Presiding

                                       ORDER
       The appellant’s unopposed motion to extend time to file motion for rehearing and motion
for en banc reconsideration is hereby GRANTED. Time is extended to October 24, 2018.
Further requests for extension of time in which to file appellant’s motion for rehearing will
be disfavored.

                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court